DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, in the reply filed on 10/21/2021 is acknowledged.  The traversal is on the grounds that the examiner has not illustrated the search for the present claims requires serious burden according to MPEP 803. This is not found persuasive because applicant appears to cite the restriction requirements for a case which does not continue from a 371 application under the PCT. However, the current application has continuity from an application from a PCT and the common technical feature does not appear to make a contribution over the cited prior art. Applicant further argues that the prior art of Wevers in view of Thomas fails to teach the common technical features between groups I and II in that Wevers is not combinable with Thomas such that Wevers teaches the outer layers further including an anti-blocking agent and Wevers does not teach combining a polyolefin with a polystyrene such that the combination would result in two distinct phases. The examiner notes that the propylene/alpha olefin copolymer is included in a range of 50% or more (Pg. 12, Lines 26-27). The outer layers may further contain other polymers including styrenic block copolymers, which may be immiscible, miscible or compatible, in a range of less than 30% by weight (Pg. 13 Line 16-Pg. 14, Line 3). Thomas teaches the range of a styrenic polymer to be in the range of 1 to 25% by weight which overlaps with the teaching of Wevers (Pg. 1, Paragraph [0005]). 
Therefore, the requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/31/2019, 6/17/2019 and 5/21/2021 have been considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wevers et al. (WO 2016/048866) in view of Thomas et al. (US 2009/0325440).
Regarding claim 1, Wevers teaches polyolefin based elastic film structures (“a multilayer film”) for use in hygiene and medical products (Pg. 1, Lines 6-9). The structures include a core layer formed from a first propylene/alpha-olefin copolymer in an amount ranging from 70 to 95% by weight (“a second layer formed from 70 to 100 weight percent of the polyolefinic 
Wevers is silent with respect to the first/third layers further comprising 10 to 50 weight percent of a polystyrene.
Thomas teaches film laminates for use in personal care items (Pg. 1, Paragraphs [0001]-[0002], [0005]). The films are formed from an elastomeric block copolymer in an amount ranging from 51% to 95% and a styrenic polymer ranging from 1% to 25% (Pg. 1, Paragraph [0005]). The films provide desirable characteristics for forming elastic parts of personal care products (Pg. 1, Paragraph [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the outer layers of Wevers such that the second propylene/alpha-olefin copolymer in a range of 51% to 95% with a styrenic polymer in a range of 1% to 25% in order to provide desirable characteristics for elastic parts of personal care products as taught by Thomas. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 2-4, Wevers teaches the films as discussed above with respect to claim 1. The core layer of the films may comprise 70% to 90% of the overall thickness of the films prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5, Wevers teaches the films as discussed above with respect to claim 1. As discussed above, each of the outer layers and the core layer are formed from propylene/alpha-olefin copolymers.
Regarding claim 6, Wevers teaches films as discussed above with respect to claim 1. Thomas further teaches the styrenic polymers as being a high impact polystyrene (Pg. 2, Paragraph [0026]). 
Regarding claims 7-9, Wevers teaches the films as discussed above with respect to claim 1. The films may have an overall thickness of less than 5 mils (127 microns) (Pg. 18, Lines 6-9). The core layer of the films may comprise 70% to 90% of the overall thickness of the films whereas the outer layers may comprise from 5% to 20% of the overall thickness of the films (Pg. 5, Lines 15-30). Ultimately the core layer may have a max thickness of 114.3 microns and the outer layers may have a max thickness of 25.4 microns. Each of the cited ranges overlaps with reach of the claimed ranges in claims 7-9. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783